Per Curiam.

Plaintiff has failed to prove any actionable negligence on defendant’s part. It was in the province of the jury to find that it was raining and the usual added factor of danger existed from the dampness, but this was not enough. The portion of the lobby where plaintiff fell was an open and exposed place and defendant failed to provide a safer or drier place than the sidewalk, but the evidence does not show that the condition was more dangerous than the ordinary condition of a sidewalk on a rainy day.
The judgment should be reversed, with costs, and complaint dismissed, with costs.
Steuer and Aurelio, JJ., concur; Hofstadter, J. P., concurs for reversal of judgment but dissents from dismissal of complaint and votes for a new trial.
Judgment reversed, etc.